Caremark Rx, Inc.

Deferred Compensation Plan

 

 

Effective April 1, 2005



ARTICLE 1 Definitions 1

ARTICLE 2 Selection, Enrollment, Eligibility 5

2.1 Selection by Committee 5

2.2 Enrollment and Eligibility Requirements; Commencement of Participation 5

2.3 Termination of a Participant's Eligibility 6

ARTICLE 3 Deferral Commitments /Crediting/Taxes 6

3.1 Deferral Rules 6

3.2 Election to Defer; Effect of Election Form 7

3.3 Withholding and Crediting of Annual Deferral Amounts 8

3.4 Crediting of Amounts after Benefit Distribution 8

3.5 Vesting 8

3.6 Crediting/Debiting of Deferral Accounts 8

3.7 FICA and Other Taxes 10

ARTICLE 4 Scheduled Distribution; Unforeseeable Financial Emergencies 10

4.1 Scheduled Distribution 10

4.2 Postponing Scheduled Distributions 10

4.3 Other Benefits Take Precedence Over Scheduled Distributions 11

4.4 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies 11

ARTICLE 5 Retirement Benefit 12

5.1 Retirement Benefit 12

5.2 Payment of Retirement Benefit. 12

ARTICLE 6 Termination Benefit 13

6.1 Termination Benefit 13

6.2 Payment of Termination Benefit 13

6.3 Change in Control 14

ARTICLE 7 Disability Benefit 15

7.1 Disability Benefit 15

7.2 Payment of Disability Benefit 15

ARTICLE 8 Death Benefit 15

8.1 Death Benefit 15

8.2 Payment of Death Benefit 15

ARTICLE 9 Beneficiary Designation 15

9.1 Beneficiary 15

9.2 Beneficiary Designation; Change; Spousal Consent 15

9.3 Acknowledgment 16

9.4 No Beneficiary Designation 16

9.5 Doubt as to Beneficiary 16

9.6 Discharge of Obligations 16

ARTICLE 10 Leave of Absence 16

10.1 Paid Leave of Absence 16

10.2 Unpaid Leave of Absence 16

ARTICLE 11 Termination of Plan, Amendment or Modification 17

11.1 Termination of Plan 17

11.2 Amendment 17

11.3 Plan Agreement 17

11.4 Effect of Payment 17

ARTICLE 12 Administration 18

12.1 Committee Duties 18

12.2 Agents 18

12.3 Binding Effect of Decisions 18

12.4 Indemnity of Committee 18

12.5 Employer Information 18

ARTICLE 13 Other Benefits and Agreements 19

ARTICLE 14 Claims Procedures 19

14.1 Presentation of Claim 19

14.2 Notification of Decision 19

14.3 Review of a Denied Claim 20

14.4 Decision on Review 20

14.5 Legal Action 21

ARTICLE 15 Trust 21

15.1 Establishment of the Trust 21

15.2 Interrelationship of the Plan and the Trust 21

15.3 Distributions From the Trust 21

ARTICLE 16 Miscellaneous 21

16.1 Status of Plan 21

16.2 Unsecured General Creditor 21

16.3 Employer's Liability 22

16.4 Nonassignability 22

16.5 Not a Contract of Employment 22

16.6 Terms 22

16.7 Captions 22

16.8 Governing Law 22

16.9 Notice 22

16.10 Successors 23

16.11 Validity 23

16.12 Incompetent 23

16.13 Court Order 23

16.14 Deduction Limitation on Benefit Payments 23



CAREMARK RX, INC.

DEFERRED COMPENSATION PLAN

Effective April 1, 2005



Purpose

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Caremark Rx, Inc.,
a Delaware corporation, and its subsidiaries, if any, that sponsor this Plan.
This Plan shall be unfunded for tax purposes and for purposes of Title I of
ERISA. The Plan is effective as of April 1, 2005.


Definitions

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the indicated meanings:

 1.  "Annual Deferral Amount" shall mean that portion of a Participant's Base
     Salary and/or Bonus, that a Participant defers in accordance with Article 3
     for any one Plan Year, without regard to whether such amounts are withheld
     and credited during such Plan Year. In the event of a Participant's
     Retirement, Disability, death or Termination of Employment prior to the end
     of a Plan Year, such year's Annual Deferral Amount shall be the actual
     amount withheld prior to such event.
 2.  "Annual Installment Method" shall be an annual installment payment over the
     number of years selected by the Participant in accordance with this Plan,
     calculated as follows: (i) for the first annual installment, the
     Participant's Deferral Account shall be valued as of the close of business
     on or around the Participant's Benefit Distribution Date, as determined by
     the Committee in its sole discretion, and (ii) for remaining annual
     installments, the Participant's Deferred Account shall be valued on every
     anniversary of such calculation date, as applicable. Each annual
     installment shall be calculated by multiplying this balance by a fraction,
     the numerator of which is one and the denominator of which is the remaining
     number of annual payments due the Participant.
 3.  "Base Salary" shall mean the annual cash compensation relating to services
     performed during any calendar year, including commissions payments, but
     excluding distributions from nonqualified deferred compensation plans,
     bonuses, overtime, fringe benefits, stock options, relocation expenses,
     incentive payments, non-monetary awards, director fees and other fees, and
     automobile and other allowances paid to a Participant for employment
     services rendered (whether or not such allowances are included in the
     Employee's gross income). Base Salary shall be calculated before reduction
     for compensation voluntarily deferred or contributed by the Participant
     pursuant to all qualified or nonqualified plans of any Employer and shall
     be calculated to include amounts not otherwise included in the
     Participant's gross income under Code Sections 125 or 402(e)(3) pursuant to
     plans established by any Employer; provided, that all such amounts will be
     included in compensation only to the extent that had there been no such
     plan, the amount would have been payable in cash to the Employee.
 4.  "Beneficiary" shall mean one or more persons, trusts, estates or other
     entities, designated in accordance with Article 9, that are entitled to
     receive benefits under this Plan upon the death of a Participant.
 5.  "Beneficiary Designation Form" shall mean the form established from time to
     time by the Committee that a Participant completes, signs and returns to
     the Committee to designate one or more Beneficiaries.
 6.  "Benefit Distribution Date" shall mean the date that triggers distribution
     of a Participant's Deferral Account. A Participant's Benefit Distribution
     Date shall be determined upon the occurrence of any one of the following:
      a. If the Participant Retires, his or her Benefit Distribution Date shall
         be (i) the last day of the six-month period immediately following the
         date on which the Participant Retires if the Participant is a Key
         Employee, and (ii) for all other Participants, the last business day of
         the Plan Year in which the Participant Retires; provided, in the event
         the Participant changes his or her Retirement Benefit election in
         accordance with Section 5.2(a), his or her Benefit Distribution Date
         shall be no sooner than the five (5) year anniversary of the otherwise
         applicable Benefit Distribution Date;
      b. If the Participant experiences a Termination of Employment, his or her
         Benefit Distribution Date shall be (i) the last day of the six-month
         period immediately following the date on which the Participant
         experiences a Termination of Employment if the Participant is a Key
         Employee, and (ii) for all other Participants, the last business day of
         the Plan Year in which the Participant experiences a Termination of
         Employment; provided, in the event the Participant changes his or her
         Termination Benefit election in accordance with Section 6.2(a), his or
         her Benefit Distribution Date shall be no sooner than the five (5) year
         anniversary of the otherwise applicable Benefit Distribution Date;
      c. The date on which the Committee is provided with proof that is
         satisfactory to the Committee of the Participant's death, if the
         Participant dies prior to the complete distribution of his or her
         Deferral Account; or
      d. The date on which the Participant becomes Disabled.

 7.  "Board" shall mean the board of directors of the Company.
 8.  "Bonus" shall mean any compensation earned by a Participant for services
     rendered with respect to any Plan Year under any Employer's annual bonus
     and cash incentive plans.
 9.  "Change in Control" shall mean any change in the ownership or effective
     control of the Company that qualifies as a "change in control" under the
     provisions of Section 409A(a)(2)(A)(v) of the Code, as amended.
 10. "Claimant" shall have the meaning set forth in Section 14.1.
 11. "Code" shall mean the Internal Revenue Code of 1986, as amended from time
     to time.
 12. "Committee" shall mean the committee described in Article ARTICLE 12.
 13. "Company" shall mean Caremark Rx, Inc., a Delaware corporation, and any
     corporate successor thereto.
 14. "Death Benefit" shall mean the benefit set forth in Article 8.
 15. "Deferral Account" shall mean (i) the sum of all of a Participant's Annual
     Deferral Amounts, plus (ii) amounts credited or debited to the
     Participant's Deferral Account in accordance with this Plan, less (iii) all
     distributions made to the Participant or his or her Beneficiary pursuant to
     this Plan that relate to his or her Deferral Account. The Deferral Account
     shall be a bookkeeping entry only and shall be utilized solely as a device
     for the measurement and determination of the amounts to be paid to a
     Participant, or his or her designated Beneficiary, pursuant to this Plan.
 16. "Disability" or "Disabled" shall mean that a Participant is (i) unable to
     engage in any substantial gainful activity by reason of any medically
     determinable physical or mental impairment that can be expected to result
     in death or can be expected to last for a continuous period of not less
     than 12 months, or (ii) by reason of any medically determinable physical or
     mental impairment that can be expected to result in death or can be
     expected to last for a continuous period of not less than 12 months,
     receiving income replacement benefits for a period of not less than 3
     months under an accident or health plan covering employees of the
     Participant's Employer.
 17. "Disability Benefit" shall mean the benefit set forth in Article 7.
 18. "Election Form" shall mean the form established from time to time by the
     Committee that a Participant completes, signs and returns to the Committee
     to make an election under the Plan.
 19. "Employee" shall mean a person who is a common law employee of any
     Employer.
 20. "Employer(s)" shall mean the Company and/or any of its subsidiaries (now in
     existence or hereafter formed or acquired) that have been selected by the
     Board to participate in the Plan and have adopted the Plan as a sponsor.
 21. "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
     it may be amended from time to time.
 22. "Key Employee" shall mean any Participant who the Committee, in its sole
     discretion, determines is a "key employee" of any Employer, as defined in
     Code Section 416(i).
 23. "Participant" shall mean any Employee (i) who is selected to participate in
     the Plan, (ii) who submits an executed Plan Agreement, Election Form and
     Beneficiary Designation Form, which are accepted by the Committee, and
     (iii) whose Plan Agreement has not terminated.
 24. "Plan" shall mean the Caremark Rx, Inc. Deferred Compensation Plan, which
     shall be evidenced by this instrument and by each Plan Agreement, as they
     may be amended from time to time.
 25. "Plan Agreement" shall mean a written agreement, as may be amended from
     time to time, which is entered into by and between an Employer and a
     Participant. Each Plan Agreement executed by a Participant and the
     Participant's Employer shall provide for the entire benefit to which such
     Participant is entitled under the Plan; should there be more than one Plan
     Agreement, the Plan Agreement bearing the latest date of acceptance by the
     Employer shall supersede all previous Plan Agreements in their entirety and
     shall govern such entitlement. The terms of any Plan Agreement may be
     different for any Participant, and any Plan Agreement may provide
     additional benefits not set forth in the Plan or limit the benefits
     otherwise provided under the Plan; provided, that any such additional
     benefits or benefit limitations must be agreed to by both the Employer and
     the Participant.
 26. "Plan Year" shall mean a period beginning on January 1 of each calendar
     year and continuing through December 31 of such calendar year; provided,
     that the first Plan Year shall consist only of the period beginning on
     April 1, 2005 and ending on December 31, 2005.
 27. "Retirement", "Retire(s)" or "Retired" shall mean, with respect to an
     Employee, separation from service with all Employers for any reason other
     than a leave of absence, death or Disability on or after the earlier of the
     attainment age sixty-five (65).
 28. "Retirement Benefit" shall mean the benefit set forth in Article 5.
 29. "Scheduled Distribution" shall mean the distribution set forth in Section
     4.1.
 30. "Terminate the Plan", "Termination of the Plan" shall mean a determination
     by an Employer's board of directors that (i) all of its Participants no
     longer shall be eligible to participate in the Plan, (ii) all deferral
     elections for such Participants shall terminate, and (iii) such
     Participants no longer shall be eligible to receive company contributions
     under this Plan.
 31. "Termination Benefit" shall mean the benefit set forth in Article 6.
 32. "Termination of Employment" shall mean the separation from service with all
     Employers, voluntarily or involuntarily, for any reason other than
     Retirement, Disability, death or an authorized leave of absence.
 33. "Trust" shall mean one or more trusts established by the Company in
     accordance with Article 15.
 34. "Unforeseeable Financial Emergency" shall mean an unanticipated emergency
     that is caused by an event beyond the control of the Participant that would
     result in severe financial hardship to the Participant resulting from (i) a
     sudden and unexpected illness or accident of the Participant, the
     Participant's spouse, or a dependent of the Participant, (ii) a loss of the
     Participant's property due to casualty, or (iii) such other similar
     extraordinary and unforeseeable circumstances arising as a result of events
     beyond the control of the Participant, all as determined in the sole
     discretion of the Committee.


Selection, Enrollment, Eligibility

 1. Selection by Committee. Participation in the Plan shall be limited to a
    select group of management or highly compensated Employees selected as
    eligible to participate in the Plan, as determined by the Committee in its
    sole discretion.
 2. Enrollment and Eligibility Requirements; Commencement of Participation.
     a. As a condition to participation, each selected Employee who is eligible
        to participate in the Plan effective as of the first day of a Plan Year
        shall complete, execute and return to the Committee a Plan Agreement, an
        Election Form and a Beneficiary Designation Form, prior to the first day
        of such Plan Year, or such other deadline as may be established by the
        Committee in its sole discretion as permitted by applicable law. In
        addition, the Committee shall establish from time to time such other
        enrollment requirements as it determines, in its sole discretion, are
        necessary.
     b. A selected Employee who first becomes eligible to participate in this
        Plan after the first day of a Plan Year must complete these requirements
        within thirty (30) days after he or she first becomes eligible to
        participate in the Plan, or within such other deadline as may be
        established by the Committee, in its sole discretion, as permitted by
        applicable law, in order to participate for that Plan Year. In such
        event, such person's participation in this Plan shall not commence
        earlier than the date determined by the Committee pursuant to this
        Section 2.2(b) and such person shall not be permitted to defer under
        this Plan any portion of his or her Base Salary and/or Bonus that are
        paid with respect to services performed prior to his or her
        participation commencement date.
     c. Each selected Employee who is eligible to participate in the Plan shall
        commence participation in the Plan on the date that the Committee
        determines, in its sole discretion, that the Employee has met all
        enrollment requirements set forth in this Plan and required by the
        Committee, including returning all required documents to the Committee
        within the specified time period. Notwithstanding the foregoing, the
        Committee shall process such Participant's deferral election as soon as
        administratively practicable after such deferral election is submitted
        to and accepted by the Committee.
     d. If an Employee fails to meet all requirements contained in this Section
        2.2 within the period required, that Employee shall not be eligible to
        participate in the Plan during such Plan Year.

 3. Termination of a Participant's Eligibility. If the Committee determines that
    a Participant no longer qualifies as a member of a select group of
    management or highly compensated employees, as membership in such group is
    determined in accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of
    ERISA, the Committee shall have the right, in its sole discretion, to
    (i) terminate any deferral election the Participant has made for the
    remainder of the Plan Year in which the Committee makes such determination,
    (ii) prevent the Participant from making future deferral elections, and/or
    (iii) take further action that the Committee deems appropriate.
    Notwithstanding the foregoing, in the event of a Termination of the Plan in
    accordance with Section 1.30, the termination of the affected Participants'
    eligibility for participation in the Plan shall not be governed by this
    Section 2.3, but rather shall be governed by Section 1.30 and Section 11.1.
    In the event that a Participant no longer is eligible to defer compensation
    under this Plan, the Participant's Deferral Account shall continue to be
    governed by the terms of this Plan until such time as the Participant's
    Deferral Account is paid in accordance with the terms of this Plan.


Deferral Commitments /Crediting/Taxes

 1. Deferral Rules.
    Annual Deferral Amount
    . For each Plan Year, a Participant may elect to defer, as his or her Annual
    Deferral Amount, Base Salary and/or Bonus, provided that the minimum
    percentage of Base Salary or Bonus that can be deferred in any calendar year
    shall be five percent (5%). The Committee shall establish procedures that
    govern deferral elections under the Plan, including the ability to make
    separate deferral elections for Base Salary, or any portion thereof, and for
    Bonuses. If the Committee determines, in its sole discretion, prior to the
    beginning of a Plan Year that a Participant has made an election for less
    than the stated minimum amounts, or if no election is made, the amount
    deferred shall be zero. If the Committee determines, in its sole discretion,
    at any time after the beginning of a Plan Year that a Participant has
    deferred less than the stated minimum amounts for that Plan Year, any amount
    credited to the Participant's Deferral Account as the Annual Deferral Amount
    for that Plan Year shall be distributed to the Participant within ninety
    (90) days after the last day of the Plan Year in which the Committee
    determination was made. Each Participant may elect to defer a maximum
    percentage of his or her Base Salary equal to seventy five percent (75%) and
    a maximum percentage of his or her Bonus equal to one hundred percent
    (100%). Notwithstanding any provisions of the Plan to the contrary, no
    deferrals of Base Salary may be made under the Plan until the Committee
    takes action to authorize the commencement of such deferrals.
    Short Plan Year
    . Notwithstanding the foregoing, and unless the Committee elects to waive
    this provision, if a Participant first becomes a Participant after the first
    day of a Plan Year,
    
    the minimum Annual Deferral Amount shall be an amount equal to the minimum
    set forth above, multiplied by a fraction, the numerator of which is the
    number of complete months remaining in the Plan Year and the denominator of
    which is 12. In addition, if a Participant first becomes a Participant after
    the first day of a Plan Year,
    
    the maximum Annual Deferral Amount shall be limited to the amount of
    compensation not yet earned by the Participant as of the date the
    Participant submits a Plan Agreement and Election Form to the Committee for
    acceptance.

 2. Election to Defer; Effect of Election Form.
     a. First Plan Year. In connection with a Participant's commencement of
        participation in the Plan, the Participant shall make an irrevocable
        deferral election for the Plan Year in which the Participant commences
        participation in the Plan, along with such other elections as the
        Committee deems necessary or desirable under the Plan. For these
        elections to be valid, the Election Form must be completed and signed by
        the Participant, timely delivered to the Committee (in accordance with
        Section 2.2 above) and accepted by the Committee.
        Subsequent Plan Years
        . For each succeeding Plan Year, an irrevocable deferral election for
        that Plan Year, and such other elections as the Committee deems
        necessary or desirable under the Plan, shall be made by timely
        delivering a new Election Form to the Committee, in accordance with its
        rules and procedures, before the end of the Plan Year preceding the Plan
        Year for which the election is made. If no such Election Form is timely
        delivered for a Plan Year, the Annual Deferral Amount shall be zero for
        that Plan Year.
        Performance-Based Compensation.
        Notwithstanding the foregoing, the Committee may, in its sole
        discretion, determine that an irrevocable deferral election pertaining
        to performance-based compensation may be made by timely delivering a new
        Election Form to the Committee, in accordance with its rules and
        procedures, no later than six (6) months before the end of the
        performance service period. "Performance-based compensation" shall be
        compensation based on services performed over a period of at least
        twelve (12) months, in accordance with Code Section 409A and related
        guidance.

 3. Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
    the Base Salary portion of the Annual Deferral Amount shall be withheld from
    each regularly scheduled Base Salary payroll in equal amounts, as adjusted
    from time to time for increases and decreases in Base Salary. The Bonus
    portion of the Annual Deferral Amount shall be withheld at the time the
    Bonus, is or otherwise would be paid to the Participant, whether or not this
    occurs during the Plan Year itself. Annual Deferral Amounts shall be
    credited to a Participant's Deferral Account at the time such amounts
    otherwise would have been paid to the Participant.
 4. Crediting of Amounts after Benefit Distribution. Notwithstanding any
    provision in this Plan to the contrary, should the complete distribution of
    a Participant's Deferral Account occur prior to the date on which any
    portion of the Annual Deferral Amount that a Participant has elected to
    defer in accordance with Section 3.2 otherwise would be credited to the
    Participant's Deferral Account, such amounts shall not be credited to the
    Participant's Deferral Account, but shall be paid to the Participant in a
    manner determined by the Committee, in its sole discretion.
 5. Vesting. A Participant shall at all times be 100% vested in his or her
    Deferral Account.
 6. Crediting/Debiting of Deferral Accounts. In accordance with, and subject to,
    the rules and procedures that are established from time to time by the
    Committee, in its sole discretion, amounts shall be credited or debited to a
    Participant's Deferral Account in accordance with the following rules:
     a. Measurement Funds. The Participant may elect one or more of the
        measurement funds selected by the Committee, in its sole discretion,
        which are based on certain mutual funds (the "Measurement Funds"), for
        the purpose of crediting or debiting additional amounts to his or her
        Deferral Account. As necessary, the Committee may, in its sole
        discretion, discontinue, substitute or add a Measurement Fund. Each such
        action will take effect as of the first day of the first calendar
        quarter that begins at least thirty (30) days after the day on which the
        Committee gives Participants advance written notice of such change.
     b. Election of Measurement Funds. A Participant, in connection with his or
        her initial deferral election in accordance with Section 3.2(a) above,
        shall elect, on the Election Form, one or more Measurement Fund(s) (as
        described in Section 3.6(a) above) to be used to determine the amounts
        to be credited or debited to his or her Deferral Account. If a
        Participant does not elect any of the Measurement Funds as described in
        the previous sentence, the Participant's Deferral Account automatically
        shall be allocated into the lowest-risk Measurement Fund, as determined
        by the Committee, in its sole discretion. The Participant may (but is
        not required to) elect, by submitting an Election Form to the Committee
        that is accepted by the Committee, to add or delete one or more
        Measurement Fund(s) to be used to determine the amounts to be credited
        or debited to his or her Deferral Account, or to change the portion of
        his or her Deferral Account allocated to each previously or newly
        elected Measurement Fund. If an election is made in accordance with the
        previous sentence, it shall apply as of the first business day deemed
        reasonably practicable by the Committee, in its sole discretion, and
        shall continue thereafter for each subsequent day in which the
        Participant participates in the Plan, unless changed in accordance with
        the previous sentence.
        Proportionate Allocation
        . In making any election described in Section 3.6(b) above, the
        Participant shall specify on the Election Form, in increments of one
        percent (1%), the percentage of his or her Deferral Account or
        Measurement Fund, as applicable, to be allocated/reallocated.
        Crediting or Debiting Method
        . The performance of each Measurement Fund (either positive or negative)
        will be determined on a daily basis based on the manner in which such
        Participant's Deferral Account has been hypothetically allocated among
        the Measurement Funds by the Participant.
        No Actual Investment
        . Notwithstanding any other provision of this Plan that may be
        interpreted to the contrary, the Measurement Funds are to be used for
        measurement purposes only, and a Participant's election of any such
        Measurement Fund, the allocation of his or her Deferral Account thereto,
        the calculation of additional amounts and the crediting or debiting of
        such amounts to a Participant's Deferral Account
        shall
        not
        be considered or construed in any manner as an actual investment of his
        or her Deferral Account in any such Measurement Fund. In the event that
        the Company or the Trustee (as that term is defined in the Trust), in
        its own discretion, decides to invest funds in any or all of the
        investments on which the Measurement Funds are based, no Participant
        shall have any rights in or to such investments themselves. Without
        limiting the foregoing, a Participant's Deferral Account shall at all
        times be a bookkeeping entry only and shall not represent any investment
        made on his or her behalf by the Company or the Trust; the Participant
        shall at all times remain an unsecured creditor of the Company.

 7. FICA and Other Taxes.
    Annual Deferral Amounts
    . For each Plan Year in which an Annual Deferral Amount is being withheld
    from a Participant, the Participant's Employer(s) shall withhold from that
    portion of the Participant's Base Salary and/or Bonus that is not being
    deferred, in a manner determined by the Employer(s), the Participant's share
    of FICA and other employment taxes on such Annual Deferral Amount. If
    necessary, the Committee may reduce the Annual Deferral Amount in order to
    comply with this Section 3.7.
    Distributions
    . The Participant's Employer(s), or the trustee of the Trust, shall withhold
    from any payments made to a Participant under this Plan all federal, state
    and local income, employment and other taxes required to be withheld by the
    Employer(s), or the trustee of the Trust, in connection with such payments,
    in amounts and in a manner to be determined in the sole discretion of the
    Employer(s) and the trustee of the Trust.


Scheduled Distribution; Unforeseeable Financial Emergencies

 1. Scheduled Distribution. In connection with each election to defer an Annual
    Deferral Amount, a Participant may irrevocably elect to receive a Scheduled
    Distribution, in the form of a lump sum payment, from the Plan with respect
    to all or a portion of the Annual Deferral Amount. The Scheduled
    Distribution shall be a lump sum payment in an amount that is equal to the
    portion of the Annual Deferral Amount the Participant elected to have
    distributed as a Scheduled Distribution, plus amounts credited or debited in
    the manner provided in Section 3.6 above on that amount, calculated as of
    the close of business on or around the date on which the Scheduled
    Distribution becomes payable, as determined by the Committee in its sole
    discretion. Subject to the other terms and conditions of this Plan, each
    Scheduled Distribution elected shall be paid out during a ninety (90) day
    period commencing immediately after the first day of any Plan Year
    designated by the Participant. The Plan Year designated by the Participant
    must be at least three (3) Plan Years after the end of the Plan Year to
    which the Participant's deferral election described in Section 3.2 relates.
    Postponing Scheduled Distributions
    . A Participant may elect to postpone a Scheduled Distribution described in
    Section 4.1 above, and have such amount paid out during a ninety (90) day
    period commencing immediately after an allowable alternative distribution
    date designated by the Participant in accordance with this Section 4.2. In
    order to make this election, the Participant must submit a new Scheduled
    Distribution Election Form to the Committee in accordance with the following
    criteria:
     a. Such Scheduled Distribution Election Form must be submitted to and
        accepted by the Committee in its sole discretion at least twelve (12)
        months prior to the Participant's previously designated Scheduled
        Distribution Date;
     b. The new Scheduled Distribution Date selected by the Participant must be
        the first day of a Plan Year, and must be at least five years after the
        previously designated Scheduled Distribution Date; and
     c. The election of the new Scheduled Distribution Date shall have no effect
        until at least twelve (12) months after the date on which the election
        is made.

 2. Other Benefits Take Precedence Over Scheduled Distributions. Should a
    Benefit Distribution Date occur that triggers a benefit under Articles 5, 6,
    7 or 8, any Annual Deferral Amount that is subject to a Scheduled
    Distribution election under Section 4.1 shall not be paid in accordance with
    Section 4.1, but shall be paid in accordance with the other applicable
    Article. Notwithstanding the foregoing, the Committee shall interpret this
    Section 4.3 in a manner that is consistent with Code Section 409A and other
    applicable tax law, including but not limited to guidance issued after the
    effective date of this Plan.
 3. Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies.
     a. If the Participant experiences an Unforeseeable Financial Emergency, the
        Participant may petition the Committee to suspend deferrals of Base
        Salary and/or Bonus Amounts to the extent deemed necessary by the
        Committee to satisfy the Unforeseeable Financial Emergency. If
        suspension of deferrals is not sufficient to satisfy the Participant's
        Unforeseeable Financial Emergency, or if suspension of deferrals is not
        required or permitted under Code Section 409A and other applicable tax
        law, the Participant may further petition the Committee to receive a
        partial or full payout from the Plan. The Participant shall only receive
        a payout from the Plan to the extent such payout is deemed necessary by
        the Committee to satisfy the Participant's Unforeseeable Financial
        Emergency, plus amounts reasonably necessary to pay taxes reasonably
        anticipated as a result of the distribution.
     b. The payout shall not exceed the lesser of (i) the Participant's Deferral
        Account, valued as of the close of business on or around the date on
        which the amount becomes payable, as determined by the Committee in its
        sole discretion, or (ii) the amount necessary to satisfy the
        Unforeseeable Financial Emergency, plus amounts reasonably necessary to
        pay taxes reasonably anticipated as a result of the distribution.
        Notwithstanding the foregoing, a Participant may not receive a payout
        from the Plan to the extent that the Unforeseeable Financial Emergency
        is or may be relieved (A) through reimbursement or compensation by
        insurance or otherwise, (B) by liquidation of the Participant's assets,
        to the extent the liquidation of such assets would not itself cause
        severe financial hardship or (C) by suspension of deferrals under this
        Plan, if the Committee, in its sole discretion, determines that
        suspension is required or permitted by Code Section 409A and other
        applicable tax law.
     c. If the Committee, in its sole discretion, approves a Participant's
        petition for suspension, the Participant's deferrals under this Plan
        shall be suspended as of the date of such approval. If the Committee, in
        its sole discretion, approves a Participant's petition for suspension
        and payout, the Participant's deferrals under this Plan shall be
        suspended as of the date of such approval and the Participant shall
        receive a payout from the Plan within ninety (90) days of the date of
        such approval.
     d. Notwithstanding the foregoing, the Committee shall interpret all
        provisions relating to suspension and/or payout under this Section 4.4
        in a manner that is consistent with Code Section 409A and other
        applicable tax law, including but not limited to guidance issued after
        the effective date of this Plan.


Retirement Benefit

 1. Retirement Benefit. A Participant who Retires shall receive, as a Retirement
    Benefit, his or her Deferral Account, valued as of the close of business on
    or around the Participant's Benefit Distribution Date, as determined by the
    Committee in its sole discretion.
 2. Payment of Retirement Benefit.
     a. A Participant, in connection with his or her commencement of
        participation in the Plan, shall elect on an Election Form to receive
        the Retirement Benefit in a lump sum or pursuant to an Annual
        Installment Method of up to fifteen (15) years. The Participant may
        change this election by submitting an Election Form to the Committee in
        accordance with the following criteria:
         i.   Such Election Form must be submitted to and accepted by the
              Committee in its sole discretion at least twelve (12) months prior
              to the Participant's originally scheduled Benefit Distribution
              Date described in Section 1.6(a); and
         ii.  The first Retirement Benefit payment is delayed at least five (5)
              years from the Participant's originally scheduled Benefit
              Distribution Date described in Section 1.6(a); and
         iii. The election to modify the Retirement Benefit shall have no effect
              until at least twelve (12) months after the date on which the
              election is made; and
         iv.  Notwithstanding the foregoing, the Committee shall interpret all
              provisions relating to changing the Retirement Benefit election
              under this Section 5.2 in a manner that is consistent with Code
              Section 409A and other applicable tax law, including but not
              limited to guidance issued after the effective date of this Plan.
              Accordingly, if a Participant's subsequent Retirement Benefit
              distribution election would result in the shortening of the length
              of the Retirement Benefit payment period (e.g., a Participant
              changes an existing distribution election from annual installments
              to a lump sum payment; from 15 annual installments to 5 annual
              installments, etc.), and the Committee determines such election to
              be inconsistent with Code Section 409A or other applicable tax
              law, the election shall not be effective.
    
        The Election Form most recently accepted by the Committee shall govern
        the payout of the Retirement Benefit. If a Participant does not make any
        election with respect to the payment of the Retirement Benefit in
        connection with his or her commencement of participation in the Plan,
        then such Participant shall be deemed to have elected to receive the
        Retirement Benefit in a lump sum.
    
     b. The lump sum payment shall be made, or installment payments shall
        commence, no later than ninety (90) days after the Participant's Benefit
        Distribution Date. Remaining installments, if any, shall be paid no
        later than ninety (90) days after each anniversary of the Participant's
        Benefit Distribution Date.


Termination Benefit

 1. Termination Benefit. A Participant who experiences a Termination of
    Employment shall receive, as a Termination Benefit, his or her Deferral
    Account, valued as of the close of business on or around the Participant's
    Benefit Distribution Date, as determined by the Committee in its sole
    discretion.
 2. Payment of Termination Benefit.
     a. A Participant, in connection with his or her commencement of
        participation in the Plan, shall elect on an Election Form to receive
        the Termination Benefit in a lump sum or pursuant to an Annual
        Installment Method of up to five (5) years. The Participant may change
        this election by submitting an Election Form to the Committee in
        accordance with the following criteria:
         i.   Such Election Form must be submitted to and accepted by the
              Committee in its sole discretion at least twelve (12) months prior
              to the Participant's originally scheduled Benefit Distribution
              Date described in Section 1.6(b); and
         ii.  The first Termination Benefit payment is delayed at least five (5)
              years from the Participant's originally scheduled Benefit
              Distribution Date described in Section 1.6(b); and
         iii. The election to modify the Termination Benefit shall have no
              effect until at least twelve (12) months after the date on which
              the election is made; and
         iv.  Notwithstanding the foregoing, the Committee shall interpret all
              provisions relating to changing the Termination Benefit election
              under this Section 6.2 in a manner that is consistent with Code
              Section 409A and other applicable tax law, including but not
              limited to guidance issued after the effective date of this Plan.
              Accordingly, if a Participant's subsequent Termination Benefit
              distribution election would result in the shortening of the length
              of the Termination Benefit payment period (e.g., a Participant
              changes an existing distribution election from annual installments
              to a lump sum payment; from 5 annual installments to 3 annual
              installments, etc.), and the Committee determines such election to
              be inconsistent with Code Section 409A and other applicable tax
              law, the election shall not be effective.
    
        The Election Form most recently accepted by the Committee shall govern
        the payout of the Termination Benefit. If a Participant does not make
        any election with respect to the payment of the Termination Benefit in
        connection with his or her commencement of participation in the Plan,
        then such Participant shall be deemed to have elected to receive the
        Termination Benefit in a lump sum.
    
     b. The lump sum payment shall be made, or installment payments shall
        commence, no later than ninety (90) days after the Participant's Benefit
        Distribution Date. Remaining installments, if any, shall be paid no
        later than ninety (90) days after each anniversary of the Participant's
        Benefit Distribution Date.

 3. Change in Control. Notwithstanding any provisions of the Plan to the
    contrary, in the event that the employment of a qualifying Participant, as
    determined herein, is involuntarily terminated as of any date within six (6)
    months of the occurrence of a Change in Control, such a Participant shall
    become entitled to receive, as a Termination Benefit, his or her Deferral
    Account valued as of the close of business on or around the Participant's
    Benefit Distribution Date, as determined by the Committee in its sole
    discretion. Any payment made in accordance with this Section 6.3 shall be
    made in the form of a lump sum cash payment within ninety (90) days of the
    date of such termination of employment. The only Participants who qualify
    for coverage under this Section 6.3 shall be the president of the Company
    and the thirty (30) next highest compensated officers of the Company
    determined as of the date of the Change in Control.


Disability Benefit

 1. Disability Benefit. Upon a Participant's Disability, the Participant shall
    receive a Disability Benefit, which shall be equal to the Participant's
    Deferral Account, calculated as of the close of business on or around the
    Participant's Benefit Distribution Date, as selected by the Committee in its
    sole discretion.
 2. Payment of Disability Benefit. The Disability Benefit shall be paid to the
    Participant in a lump sum payment no later than ninety (90) days after the
    Participant's Benefit Distribution Date.


Death Benefit

 1. Death Benefit. The Participant's Beneficiary(ies) shall receive a Death
    Benefit upon the Participant's death which will be equal to the
    Participant's Deferral Account, calculated as of the close of business on or
    around the Participant's Benefit Distribution Date, as selected by the
    Committee in its sole discretion.
 2. Payment of Death Benefit. The Death Benefit shall be paid to the
    Participant's Beneficiary(ies) in a lump sum payment no later than ninety
    (90) days after the Participant's Benefit Distribution Date.


Beneficiary Designation

 1. Beneficiary. Each Participant shall have the right, at any time, to
    designate his or her Beneficiary(ies) (both primary as well as contingent)
    to receive any benefits payable under the Plan to a beneficiary upon the
    death of a Participant. All such Beneficiary(ies) designations shall be made
    in accordance with rules and procedures established by the Committee in its
    sole discretion. The Beneficiary designated under this Plan may be the same
    as or different from the Beneficiary designation under any other plan of an
    Employer in which the Participant participates.
 2. Beneficiary Designation; Change; Spousal Consent. A Participant shall
    designate his or her Beneficiary by completing and signing the Beneficiary
    Designation Form, and returning it to the Committee or its designated agent.
    A Participant shall have the right to change a Beneficiary by completing,
    signing and otherwise complying with the terms of the Beneficiary
    Designation Form and the Committee's rules and procedures, as in effect from
    time to time. If the Participant names someone other than his or her spouse
    as a Beneficiary, the Committee may, in its sole discretion, determine that
    spousal consent is required to be provided in a form designated by the
    Committee, executed by such Participant's spouse and returned to the
    Committee. Upon the acceptance by the Committee of a new Beneficiary
    Designation Form, all Beneficiary designations previously filed shall be
    canceled. The Committee shall be entitled to rely on the last Beneficiary
    Designation Form filed by the Participant and accepted by the Committee
    prior to his or her death.
 3. Acknowledgment. No designation or change in designation of a Beneficiary
    shall be effective until received and acknowledged in writing by the
    Committee or its designated agent.
 4. No Beneficiary Designation. If a Participant fails to designate a
    Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all
    designated Beneficiaries predecease the Participant or die prior to complete
    distribution of the Participant's benefits, then the Participant's
    designated Beneficiary shall be deemed to be his or her surviving spouse. If
    the Participant has no surviving spouse, the benefits remaining under the
    Plan to be paid to a Beneficiary shall be payable to the executor or
    personal representative of the Participant's estate.
 5. Doubt as to Beneficiary. If the Committee has any doubt as to the proper
    Beneficiary to receive payments pursuant to this Plan, the Committee shall
    have the right, exercisable in its discretion, to cause the Participant's
    Employer to withhold such payments until this matter is resolved to the
    Committee's satisfaction.
 6. Discharge of Obligations. The payment of benefits under the Plan to a
    Beneficiary shall fully and completely discharge all Employers and the
    Committee from all further obligations under this Plan with respect to the
    Participant, and that Participant's Plan Agreement shall terminate upon such
    full payment of benefits.


Leave of Absence

 1. Paid Leave of Absence. If a Participant is authorized by the Participant's
    Employer to take a paid leave of absence from the employment of the
    Employer, (i) the Participant shall continue to be considered eligible for
    the benefits provided in Articles 4, 5, 6, 7 or 8 in accordance with the
    provisions of those Articles, and (ii) the Annual Deferral Amount shall
    continue to be withheld during such paid leave of absence in accordance with
    Section 3.2.
 2. Unpaid Leave of Absence. If a Participant is authorized by the Participant's
    Employer to take an unpaid leave of absence from the employment of the
    Employer for any reason, such Participant shall continue to be eligible for
    the benefits provided in Articles 4, 5, 6, 7 or 8 in accordance with the
    provisions of those Articles. However, the Participant shall be excused from
    fulfilling his or her Annual Deferral Amount commitment that would otherwise
    have been withheld during the remainder of the Plan Year in which the unpaid
    leave of absence is taken. During the unpaid leave of absence, the
    Participant shall not be allowed to make any additional deferral elections.
    However, if the Participant returns to employment, the Participant may elect
    to defer an Annual Deferral Amount for the Plan Year following his or her
    return to employment and for every Plan Year thereafter while a Participant
    in the Plan, provided such deferral elections are otherwise allowed and an
    Election Form is delivered to and accepted by the Committee for each such
    election in accordance with Section 3.2 above.


Termination of Plan, Amendment or Modification

 1. Termination of Plan. Each Employer reserves the right to Terminate the Plan
    (as defined in Section 1.30). Following a Termination of the Plan,
    Participant Deferral Accounts shall remain in the Plan until the Participant
    becomes eligible for the benefits provided in Articles 4, 5, 6, 7 or 8 in
    accordance with the provisions of those Articles. The Termination of the
    Plan shall not adversely affect any Participant or Beneficiary who has
    become entitled to the payment of any benefits under the Plan as of the date
    of termination.
 2. Amendment.
     a. Any Employer may, at any time, amend or modify the Plan in whole or in
        part with respect to that Employer. Notwithstanding the foregoing, no
        amendment or modification shall be effective to decrease the value of a
        Participant's vested Deferral Account in existence at the time the
        amendment or modification is made.
     b. Notwithstanding any provision of the Plan to the contrary, in the event
        that the Company determines that any provision of the Plan may cause
        amounts deferred under the Plan to become immediately taxable to any
        Participant under Code Section 409A, and related guidance, the Company
        may (i) adopt such amendments to the Plan and appropriate policies and
        procedures, including amendments and policies with retroactive effect,
        that the Company determines necessary or appropriate to preserve the
        intended tax treatment of the Plan benefits provided by the Plan and/or
        (ii) take such other actions as the Company determines necessary or
        appropriate to comply with the requirements of Code Section 409A, and
        related guidance.

 3. Plan Agreement. Despite the provisions of Sections 11.1 and 11.2 above, if a
    Participant's Plan Agreement contains benefits or limitations that are not
    in this Plan document, the Employer may only amend or terminate such
    provisions with the written consent of the Participant.
 4. Effect of Payment. The full payment of the Participant's Deferral Account
    under Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all
    obligations to a Participant and his or her designated Beneficiaries under
    this Plan, and the Participant's Plan Agreement shall terminate.


Administration

 1. Committee Duties. Except as otherwise provided in this Article 12, this Plan
    shall be administered by a Committee, which shall consist of the Board, or
    such committee as the Board shall appoint. Members of the Committee may be
    Participants under this Plan. The Committee also shall have the discretion
    and authority to (i) make, amend, interpret and enforce all appropriate
    rules and regulations for the administration of this Plan, and (ii) decide
    or resolve any and all questions including interpretations of this Plan, as
    may arise in connection with the Plan. Any individual serving on the
    Committee who is a Participant shall not vote or act on any matter relating
    solely to himself or herself. When making a determination or calculation,
    the Committee shall be entitled to rely on information furnished by a
    Participant or the Company.
 2. Agents. In the administration of this Plan, the Committee may, from time to
    time, employ agents and delegate to them such administrative duties as it
    sees fit (including acting through a duly appointed representative) and may
    from time to time consult with counsel who may be counsel to any Employer.
 3. Binding Effect of Decisions. The decision or action of the Administrator
    with respect to any question arising out of or in connection with the
    administration, interpretation and application of the Plan and the rules and
    regulations promulgated hereunder shall be final and conclusive and binding
    upon all persons having any interest in the Plan.
 4. Indemnity of Committee. All Employers shall indemnify and hold harmless the
    members of the Committee and any Employee to whom the duties of the
    Committee may be delegated against any and all claims, losses, damages,
    expenses or liabilities arising from any action or failure to act with
    respect to this Plan, except in the case of willful misconduct by the
    Committee, any of its members or any such Employee.
 5. Employer Information. To enable the Committee to perform its functions, the
    Company and each Employer shall supply full and timely information to the
    Committee on all matters relating to the compensation of its Participants,
    the date and circumstances of the Retirement, Disability, death or
    Termination of Employment of its Participants, and such other pertinent
    information as the Committee may reasonably require.


Other Benefits and Agreements

The benefits provided for a Participant and Participant's Beneficiary under the
Plan are in addition to any other benefits available to such Participant under
any other plan or program for employees of the Participant's Employer. The Plan
shall supplement and shall not supersede, modify or amend any other such plan or
program except as may otherwise be expressly provided.


Claims Procedures

 1. Presentation of Claim. Any Participant or Beneficiary of a deceased
    Participant (such Participant or Beneficiary being referred to below as a
    "Claimant") may deliver to the Committee a written claim for a determination
    with respect to the amounts distributable to such Claimant from the Plan. If
    such a claim relates to the contents of a notice received by the Claimant,
    the claim must be made within ninety (90) days after such notice was
    received by the Claimant. All other claims must be made within 180 days of
    the date on which the event that caused the claim to arise occurred. The
    claim must state with particularity the determination desired by the
    Claimant.
 2. Notification of Decision. The Committee shall consider a Claimant's claim
    within a reasonable time, but no later than ninety (90) days after receiving
    the claim. If the Committee determines that special circumstances require an
    extension of time for processing the claim, written notice of the extension
    shall be furnished to the Claimant prior to the termination of the initial
    ninety (90) day period. In no event shall such extension exceed a period of
    ninety (90) days from the end of the initial period. The extension notice
    shall indicate the special circumstances requiring an extension of time and
    the date by which the Committee expects to render the benefit determination.
    The Committee shall notify the Claimant in writing:
     a. that the Claimant's requested determination has been made, and that the
        claim has been allowed in full; or
     b. that the Committee has reached a conclusion contrary, in whole or in
        part, to the Claimant's requested determination, and such notice must
        set forth in a manner calculated to be understood by the Claimant:
         i.   the specific reason(s) for the denial of the claim, or any part of
              it;
         ii.  specific reference(s) to pertinent provisions of the Plan upon
              which such denial was based;
         iii. a description of any additional material or information necessary
              for the Claimant to perfect the claim, and an explanation of why
              such material or information is necessary;
         iv.  an explanation of the claim review procedure set forth in
              Section 14.3 below; and
         v.   a statement of the Claimant's right to bring a civil action under
              ERISA Section 502(a) following an adverse benefit determination on
              review.

 3. Review of a Denied Claim. On or before sixty (60) days after receiving a
    notice from the Committee that a claim has been denied, in whole or in part,
    a Claimant (or the Claimant's duly authorized representative) may file with
    the Committee a written request for a review of the denial of the claim. The
    Claimant (or the Claimant's duly authorized representative):
     a. may, upon request and free of charge, have reasonable access to, and
        copies of, all documents, records and other information relevant to the
        claim for benefits;
     b. may submit written comments or other documents; and/or
     c. may request a hearing, which the Committee, in its sole discretion, may
        grant.

 4. Decision on Review. The Committee shall render its decision on review
    promptly, and no later than sixty (60) days after the Committee receives the
    Claimant's written request for a review of the denial of the claim. If the
    Committee determines that special circumstances require an extension of time
    for processing the claim, written notice of the extension shall be furnished
    to the Claimant prior to the termination of the initial sixty (60) day
    period. In no event shall such extension exceed a period of sixty (60) days
    from the end of the initial period. The extension notice shall indicate the
    special circumstances requiring an extension of time and the date by which
    the Committee expects to render the benefit determination. In rendering its
    decision, the Committee shall take into account all comments, documents,
    records and other information submitted by the Claimant relating to the
    claim, without regard to whether such information was submitted or
    considered in the initial benefit determination. The decision must be
    written in a manner calculated to be understood by the Claimant, and it must
    contain:
     a. specific reasons for the decision;
     b. specific reference(s) to the pertinent Plan provisions upon which the
        decision was based;
     c. a statement that the Claimant is entitled to receive, upon request and
        free of charge, reasonable access to and copies of, all documents,
        records and other information relevant (as defined in applicable ERISA
        regulations) to the Claimant's claim for benefits; and
     d. a statement of the Claimant's right to bring a civil action under ERISA
        Section 502(a).

 5. Legal Action. A Claimant's compliance with the foregoing provisions of this
    Article 15 is a mandatory prerequisite to a Claimant's right to commence any
    legal action with respect to any claim for benefits under this Plan.


Trust

 1. Establishment of the Trust. In order to provide assets from which to fulfill
    the obligations of the Participants and their beneficiaries under the Plan,
    the Company may establish a trust by a trust agreement with a third party,
    the trustee, to which each Employer may, in its discretion, contribute cash
    or other property, including securities issued by the Company, to provide
    for the benefit payments under the Plan, (the "Trust").
 2. Interrelationship of the Plan and the Trust. The provisions of the Plan and
    the Plan Agreement shall govern the rights of a Participant to receive
    distributions pursuant to the Plan. The provisions of any Trust shall govern
    the rights of the Employers, Participants and the creditors of the Employers
    to the assets transferred to the Trust. Each Employer shall at all times
    remain liable to carry out its obligations under the Plan.
 3. Distributions From the Trust. Each Employer's obligations under the Plan may
    be satisfied with Trust assets distributed pursuant to the terms of any
    Trust, and any such distribution shall reduce the Employer's obligations
    under this Plan.


Miscellaneous

 1.  Status of Plan. The Plan is intended to be a plan that is not qualified
     within the meaning of Code Section 401(a) and that "is unfunded and is
     maintained by an employer primarily for the purpose of providing deferred
     compensation for a select group of management or highly compensated
     employees" within the meaning of ERISA Sections 201(2), 301(a)(3) and
     401(a)(1). The Plan shall be administered and interpreted (i) in a manner
     consistent with that intent, and (ii) in accordance with Code Section 409A
     and other applicable tax law, including but not limited to Treasury
     Regulations promulgated pursuant to Code Section 409A.
 2.  Unsecured General Creditor. Participants and their Beneficiaries, heirs,
     successors and assigns shall have no legal or equitable rights, interests
     or claims in any property or assets of an Employer. For purposes of the
     payment of benefits under this Plan, any and all of an Employer's assets
     shall be, and remain, the general, unpledged unrestricted assets of the
     Employer. An Employer's obligation under the Plan shall be merely that of
     an unfunded and unsecured promise to pay money in the future.
 3.  Employer's Liability. An Employer's liability for the payment of benefits
     shall be defined only by the Plan and the Plan Agreement, as entered into
     between the Employer and a Participant. An Employer shall have no
     obligation to a Participant under the Plan except as expressly provided in
     the Plan and his or her Plan Agreement.
 4.  Nonassignability. Neither a Participant nor any other person shall have any
     right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
     otherwise encumber, transfer, hypothecate, alienate or convey in advance of
     actual receipt, the amounts, if any, payable hereunder, or any part
     thereof, which are, and all rights to which are expressly declared to be,
     unassignable and non-transferable. No part of the amounts payable shall,
     prior to actual payment, be subject to seizure, attachment, garnishment or
     sequestration for the payment of any debts, judgments, alimony or separate
     maintenance owed by a Participant or any other person, be transferable by
     operation of law in the event of a Participant's or any other person's
     bankruptcy or insolvency or be transferable to a spouse as a result of a
     property settlement or otherwise.
 5.  Not a Contract of Employment. The terms and conditions of this Plan shall
     not be deemed to constitute a contract of employment between any Employer
     and the Participant. Such employment is hereby acknowledged to be an "at
     will" employment relationship that can be terminated at any time for any
     reason, or no reason, with or without cause, and with or without notice,
     unless expressly provided in a written employment agreement. Nothing in
     this Plan shall be deemed to give a Participant the right to be retained in
     the service of any Employer, or to interfere with the right of any Employer
     to discipline or discharge the Participant at any time.
 6.  Terms. Whenever any words are used herein in the masculine, they shall be
     construed as though they were in the feminine in all cases where they would
     so apply; and whenever any words are used herein in the singular or in the
     plural, they shall be construed as though they were used in the plural or
     the singular, as the case may be, in all cases where they would so apply.
 7.  Captions. The captions of the articles, sections and paragraphs of this
     Plan are for convenience only and shall not control or affect the meaning
     or construction of any of its provisions.
 8.  Governing Law. Subject to ERISA, the provisions of this Plan shall be
     construed and interpreted according to the internal laws of the State
     without regard to its conflicts of laws principles.
 9.  Notice. Any notice or filing required or permitted to be given to the
     Committee under this Plan shall be sufficient if in writing and
     hand-delivered, or sent by registered or certified mail, to the address
     below:

     Caremark Rx, Inc.
     
     Attn: Vice president, Employee Benefits, Human Resources Department
     
     2211 Sanders Road
     
     Northbrook, Illinois 60062

     Such notice shall be deemed given as of the date of delivery or, if
     delivery is made by mail, as of the date shown on the postmark on the
     receipt for registration or certification.

     Any notice or filing required or permitted to be given to a Participant
     under this Plan shall be sufficient if in writing and hand-delivered, or
     sent by mail, to the last known address of the Participant.

 10. Successors. The provisions of this Plan shall bind and inure to the benefit
     of the Participant's Employer and its successors and assigns and the
     Participant and the Participant's designated Beneficiaries.
 11. Validity. In case any provision of this Plan shall be illegal or invalid
     for any reason, said illegality or invalidity shall not affect the
     remaining parts hereof, but this Plan shall be construed and enforced as if
     such illegal or invalid provision had never been inserted herein.
 12. Incompetent. If the Committee determines in its discretion that a benefit
     under this Plan is to be paid to a minor, a person declared incompetent or
     to a person incapable of handling the disposition of that person's
     property, the Committee may direct payment of such benefit to the guardian,
     legal representative or person having the care and custody of such minor,
     incompetent or incapable person. The Committee may require proof of
     minority, incompetence, incapacity or guardianship, as it may deem
     appropriate prior to distribution of the benefit. Any payment of a benefit
     shall be a payment for the account of the Participant and the Participant's
     Beneficiary, as the case may be, and shall be a complete discharge of any
     liability under the Plan for such payment amount.
 13. Court Order. The Committee is authorized to comply with any court order in
     any action in which the Plan or the Committee has been named as a party,
     including any action involving a determination of the rights or interests
     in a Participant's benefits under the Plan. Notwithstanding the foregoing,
     the Committee shall interpret this provision in a manner that is consistent
     with Code Section 409A and other applicable tax law, including but not
     limited to guidance issued after the effective date of this Plan.
 14. Deduction Limitation on Benefit Payments. An Employer may determine that as
     a result of the application of the limitation under Code Section 162(m), a
     distribution payable to a Participant pursuant to this Plan would not be
     deductible by the Employer if such distribution were made at the time
     required by the Plan. If an Employer makes such a determination, then the
     distribution shall not be paid to the Participant until such time as the
     distribution first becomes deductible. The amount of the distribution shall
     continue to be adjusted in accordance with Section 3.6 above until it is
     distributed to the Participant. The amount of the distribution, plus
     amounts credited or debited thereon, shall be paid to the Participant or
     his or her Beneficiary (in the event of the Participant's death) at the
     earliest possible date, as determined by the Employer, on which the
     deductibility of compensation paid or payable to the Participant for the
     taxable year of the Employer during which the distribution is made will not
     be limited by Section 162(m).